Case 1:19-cr-00756-ALC Document 16 Filed 10/21/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~- eee ee ee ee x
: NOLLE PROSEQUT
UNITED STATES OF AMERICA
19 Cr. 756 (ALC)
ome VT . nm
USDC SDNY
MOHAMMED ALTAR HOSSAIN, DOCUMENT ELECTRONICALLY
: ' FILED
Defendant. : DOC#:
: DATE FILED: _/6 -2/-28
ee ee eee LLL Le x
1. The filing of this nolle prosequi will dispose of
this case in its entirety.
2. On October 18, 2019, Criminal Indictment 19 Cr.

756 (ALC) was filed, charging MOHAMMED ALTAF HOSSAIN with one count
of conspiracy to commit an offense against the United States,
specifically, to violate the laws and regulations governing the
Supplemental Nutrition Assistance Program (“SNAP”), in violation
of 18 U.S.C. § 371, and one count of violating the laws and
regulations governing SNAP, in violation of 7 U.S.C. §2024(b) and
18 U.S.C. § 2.

3. On or about March 9, 2020, MOHAMMED ALTAF HOSSAIN.
entered into a deferred prosecution agreement with the Government.
Under the agreement, prosecution was deferred for a period of six
months during the term of the defendant’s good behavior and
satisfactory compliance with the terms of the agreement. The
United States Pretrial Services Office has informed the Government

that HOSSAIN has complied with the terms of the agreement during

 
Case 1:19-cr-00756-ALC Document 16 Filed 10/21/20 Page 2 of 3

the period of the deferral, which has now expired.

4, Given the defendant’s successful adherence to the
terms of the deferred prosecution agreement, the Government has
determined that further prosecution of this matter would not be in
the interests of justice.

5. In light of the foregoing, we recommend that an
order of nolle prosequi be filed as to defendant MOHAMMED ALTAF
HOSSAIN.

Dated: New York, New York
October 11, 2020

Pee
Brett M. Kalikow
Assistant United States Attorney

(212) 637-2220

 
Case 1:19-cr-00756-ALC Document 16 Filed 10/21/20 Page 3 of 3

Upon the foregoing recommendation, I hereby direct, with
leave of the Court, that an order of nolle prosequi be filed as to
defendant MOHAMMED ALTAF HOSSAIN.

Dated: New York, New York
October 12, 2020

 

   

AUDREY STRAUSS
Acting Uni States Attorney
Southern District of New York

SO ORDERED:

Dated: New York, New York
October@\, 2020

 

7 C9

THE HONORABLE ANDREW L. CARTER, UR.
United States DISTRICT Judge
Southern District of New York

 

 

 
